USCA4 Appeal: 20-1392        Doc: 13        Filed: 08/03/2020   Pg: 1 of 1




                                                                        FILED: August 3, 2020


                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT

                                          ___________________

                                               No. 20-1392
                                        (1:18-cv-00891-LCB-JEP)
                                          ___________________

        GUILFORD COLLEGE; GUILFORD COLLEGE INTERNATIONAL CLUB; THE
        NEW SCHOOL; FOOTHILL- DE ANZA COMMUNITY COLLEGE DISTRICT;
        HAVERFORD COLLEGE; THE AMERICAN FEDERATION OF TEACHERS;
        JIA YE; SEN LI

                        Plaintiffs - Appellees

        v.

        CHAD F. WOLF, Acting Secretary of Homeland Security; UNITED STATES
        DEPARTMENT OF HOMELAND SECURITY; L. FRANCIS CISSNA; UNITED
        STATES CITIZENSHIP AND IMMIGRATION SERVICES

                        Defendants - Appellants

                                       _________________________

                                         RULE 42(b) MANDATE
                                       _________________________

              This court's order dismissing this appeal pursuant to Local Rule 42(b) takes

        effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule 41(a)

        of the Federal Rules of Appellate Procedure.


                                                                    /s/Patricia S. Connor, Clerk




              Case 1:18-cv-00891-LCB-JEP Document 75 Filed 08/03/20 Page 1 of 1
